NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 August 2021 has been entered.

Response to Amendment
Applicant's amendment filed on 09 August 2021 has been entered. Claims 1 and 19 have been amended. Claims 7 and 12 have been cancelled. Claims 22 and 23 have been added. Claims 1-6, 8-11, and 13-23 are still pending in this application, with claims 1 and 19 being independent. The drawing objections set forth in the previous office action mailed 11 May 2021 are overcome by Applicant’s amendments. The objections to the specification set forth in the previous office action mailed 11 May 2021 are overcome by Applicant’s amendments. The claim objections set forth in the previous office action mailed 11 May 2021 are overcome by Applicant’s amendments. All of the 112 rejections set forth in the previous office action mailed 11 May 2021 are overcome by Applicant’s amendments.

Allowable Subject Matter
Claims 1-6, 8-11, and 13-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach, or merely suggest, an illuminating unit, comprising: a light-guiding section including a plurality of light-guiding plates, wherein the light-guiding plates of the plurality of light-guiding plates are stacked in a thickness direction of the illuminating unit, and each light-guiding plate of the plurality of light-guiding plates includes at least one light entrance section and a light output surface; a plurality of light sources configured to output light toward light entrance sections of the plurality of light-guiding plates of the light-guiding section, a first light source of the plurality of light sources disposed to face a first light entrance section of a first light-guiding plate of the plurality of light-guiding plates and a second light source of the plurality of light sources disposed to face a second light entrance section of the first light-guiding plate; a substrate onto which the plurality of light sources are mounted so as to permit the first light source and second light source to face the first light-guiding plate, the substrate comprising a first portion that includes an extended surface onto which the plurality of light sources are mounted and a second portion that extends away from the first portion; a heat dissipation member including a first section and a second section, the first section disposed between a back surface side of one of the plurality of light guiding plates and the second portion of the substrate and the second section disposed between a heat diffusion/insulation sheet and the back surface side of one of the plurality of light guiding plates, such that the second section is not disposed between the back surface side 
The closest prior art of record: Takahashi et al. (US 2011/0227895 A1) and Li et al. (US 2016/0246105 A1), teach or suggest various features of the claimed invention, but fail to teach, suggest, or disclose, alone or in combination: “…such that the second section is not disposed between the back surface side of one of the plurality of light guiding plates and the second portion of the substrate…,” as recited in combination with all of the limitations of claim 1. Additionally, there does not appear to be any reason absent Applicant’s own disclosure to modify the above-cited prior art devices with any additional prior art of record in order to arrive at the claimed invention. 
Claims 1-6, 8-11, 13-18, and 20-23 are allowed as they depend upon, and further limit, allowed claim 1.
Regarding claim 19, the prior art of record does not teach, or merely suggest, a display apparatus, comprising: an illuminating unit that comprises: a light-guiding section including a plurality of light-guiding plates, wherein the light-guiding plates of the plurality of light-guiding plates are stacked in a thickness direction of the illuminating unit, and each light-guiding plate of the plurality of light-guiding plates includes at least one light entrance section and a light output surface; a plurality of light sources configured to output light toward light entrance sections of the plurality of light-guiding 
The closest prior art of record: Takahashi et al. (US 2011/0227895 A1) and Li et al. (US 2016/0246105 A1), teach or suggest various features of the claimed invention, but fail to teach, suggest, or disclose, alone or in combination: “…such that the second section is not disposed between the back surface side of one of the plurality of light as recited in combination with all of the limitations of claim 19. Additionally, there does not appear to be any reason absent Applicant’s own disclosure to modify the above-cited prior art devices with any additional prior art of record in order to arrive at the claimed invention. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/C.J.C/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896